—In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Zoning Board of Appeals of the Incorporated Village of Valley Stream, which denied the petitioner’s application to expand a nonconforming use of real property, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Levitt, J.), entered September 25, 1992, which, upon granting the respondents’ motion to dismiss the petition for lack of personal jurisdiction, dismissed the petition.
Ordered that the order and judgment is affirmed, with costs.
The petitioner did not effectuate service upon a person designated in CPLR 312 to receive service. Therefore, the service in this case was ineffective to confer personal jurisdiction over the respondent Zoning Board of Appeals of the Incorporated Village of Valley Stream despite the purported statements by employees at the Valley Stream Village Hall directing the process server to serve another employee of the Incorporated Village of Valley Stream (see, Matter of Heinisch v Goehringer, 121 AD2d 721; see generally, Broman v Stern, 172 AD2d 475, 476; cf., Matter of Franz v Board of Educ., 112 AD2d 934).
In light of our determination, we need not reach the petitioner’s remaining contentions. Mangano, P. J., Thompson, Bracken and Altman, JJ., concur.